Affirmed and Opinion Issued March 11, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01552-CV

                  IN THE INTEREST OF C.G., III AND T.B., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. 11-1115-W-304th

                              MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Lewis
                                   Opinion by Justice Francis
       The Texas Department of Family and Protective Services petitioned to terminate the

parental rights of the mother and fathers to C.G. III and T.B. Following a ten-day jury trial, the

trial court terminated Mother’s rights to both children and Father’s rights to T.B. The trial court

did not terminate C.G. III’s father’s parental rights, and he is not a party to this appeal. In three

issues, Father and Mother contend (1) the trial court erred by denying their motions for leave to

file amended pleadings to name managing conservators for their children and by denying their

requested jury charge on conservatorship, and (2) to the extent the complaints raised in their first

two issues were waived, they claim they received ineffective assistance of counsel at trial.

Father raises an additional point, claiming he is entitled to a supplemental clerk’s record

containing a copy of his requested jury charge. Neither parent challenges the sufficiency of the

evidence to support the terminations. We affirm.
       In his third issue, Father claims the parties’ requested jury charge is lost and we must

remand for a hearing on what constitutes an accurate copy. On February 6, 2014, in response to

this Court’s request, the district clerk filed a supplemental record containing a copy of the

parents’ proposed charge of the court. Because the record now contains the parents’ requested

jury charge, we conclude Father’s third issue is moot.

       In their second issue, Mother and Father contend the trial court abused its discretion by

refusing to submit a jury issue regarding managing conservatorship of each child when the issue

was properly pleaded or, alternatively, tried by consent.

       We review a trial court’s submission of jury questions under an abuse of discretion

standard. Shupe v. Lingafelter, 192 S.W.3d 577, 579 (Tex. 2006) (per curiam). The trial court

has broad discretion in submitting jury questions, subject only to the limitation that controlling

issues of fact must be submitted to the jury. Rosell v. Cent. W. Motor Stages, Inc., 89 S.W.3d
643, 653 (Tex. App.—Dallas 2002, pet. denied); see also Triplex Commc’ns. v. Riley, 900
S.W.2d 716, 718 (Tex. 1995) (“If an issue is properly pleaded and is supported by some

evidence, a litigant is entitled to have controlling questions submitted to the jury.”).

       In the context of a parental termination case, the controlling question is whether a

parent’s rights should be terminated. Tex. Dep’t of Human Servs. v. E.B., 802 S.W.2d 647, 649

(Tex. 1990) (op. on reh’g); see Ayala v. Tex. Dept. of Family & Regulatory Servs., No. 03-09-

00121-CV, 2010 WL 3672351, at *4 (Tex. App—Austin Sept. 16, 2010, no pet.) (mem. op.)

(because controlling question in case was whether appellant’s parental rights should be

terminated, appellant not entitled to question concerning conservatorship); In the Interest of

J.T.G., 121 S.W.3d 117, 129 (Tex. App.—Fort Worth 2003, no pet.) (in parental termination

cases, controlling question is whether relationship between parent and each child should be

terminated). Here, the trial court asked the controlling question and did not abuse its discretion

                                                 –2–
by refusing to submit additional questions. See E.B., 802 S.W.2d at 649. We overrule Mother’s

and Father’s second issue. In reaching this conclusion, we need not address their first and third

issues.

          We affirm the trial court’s judgment.




                                                        /Molly Francis/
131552F.P05                                             MOLLY FRANCIS
                                                        JUSTICE




                                                  –3–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF C.G. III AND T.B.,                On Appeal from the 304th Judicial District
CHILDREN, Appellant                                  Court, Dallas County, Texas
                                                     Trial Court Cause No. 11-1115-W-304th.
No. 05-13-01552-CV                                   Opinion delivered by Justice Francis,
                                                     Justices Lang-Miers and Lewis participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 11th day of March, 2014.




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –4–